Citation Nr: 0303808	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an upper respiratory 
condition, to include as secondary to exposure to ionizing 
radiation during service.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Leslie Prichard, Jr.


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an upper respiratory 
disability, to include as secondary to exposure to ionizing 
radiation.  The veteran appealed.  In May 1999, the Board 
determined that new and material evidence had been submitted.  
The claim was reopened, but was remanded for additional 
development.  It was returned to the Board in February 2001, 
but was again remanded for further development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for consideration.  



FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
evidence or a diagnosis of a deviated nasal septum, 
sinusitis, and rhinitis.  

2.  The initial evidence of treatment for an upper 
respiratory condition to include sinusitis and a deviated 
nasal septum is dated 1956, three years after the veteran's 
discharge from service.  

3.  The credible evidence indicates that there is no causal 
relationship between the veteran's upper respiratory 
condition and active service, including as a result of 
exposure to ionizing radiation during service.  


CONCLUSION OF LAW

An upper respiratory condition, to include as secondary to 
exposure to ionizing radiation during service, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112(c), 1131 (West 1991 & Supp. 2002); 
38 C.F.R.§§ 3.307, 3.309(d), 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a disability of 
the upper respiratory system.  He states that he was 
hospitalized at Fort Monmouth, New Jersey, in November 1952 
for a couple of weeks for acute rhinitis with sinusitis.  He 
added that he was also treated at Desert Rock, Nevada, from 
February 1953 to March 1953 for this same condition.  The 
veteran believes his disability may have developed as a 
result of exposure to radiation during active service.  He 
notes that he was present at atomic test sites, and argues 
that the radiation he was exposed to at that time caused him 
to develop an upper respiratory disability, including 
sinusitis, rhinitis, a deviated septum, and nasal 
obstruction.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  The veteran 
was provided with a letter in May 2001 that explained to him 
the provisions of the VCAA.  The letter included an 
explanation of what must be shown in order for the veteran to 
prevail in his claim, as well as the best types of evidence 
to show these things.  Furthermore, the letter informed the 
veteran of what evidence it was his responsibility to submit, 
of what evidence would be obtained by VA, and of the VA's 
duty to assist the veteran in obtaining evidence.  The record 
shows that VA has made multiple attempts to obtain all 
service medical records, as well as the veteran's personnel 
records.  All required dose estimates and medical opinions 
pertaining to radiation exposure cases have been obtained.  
An additional letter concerning the VCAA was sent to the 
veteran in July 2002.  This letter again provided the veteran 
with much of the same information that was sent to him in May 
2001, as well as an update as to what evidence had been 
obtained or attempted to be obtained by VA.  The veteran was 
also afforded an additional opportunity to submit evidence at 
this time, but no additional evidence has been received.  The 
Board must conclude that the duties to notify and assist have 
been completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
U.S. Vet. App. No. 94-503 (November 5, 1997).

The Court has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2001).  Second, 38 C.F.R. § 3.311(b) (2001) provides a list 
of "radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by "showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 
77 (1998).

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d) (2001).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, and lymphomas 
other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c).

The service medical records show that the veteran was 
admitted for treatment of acute pharyngitis on April 18, 
1951, at Camp Gordon, Georgia.  His symptoms included a sore 
throat, chills, fever, and a nonproductive cough.  On 
examination, the veteran had an infected pharynx.  The 
diagnosis was upper respiratory infection.  The veteran's 
treatment course was smooth, and he was discharged on April 
21, 1951.  

The veteran was admitted for treatment of a common cold on 
November 19, 1951, at the Army Hospital at Ft. Monmouth, New 
Jersey.  Records include an impression of an upper 
respiratory infection.  At the time of admission, he had been 
ill for about one week with a head and chest cold.  The 
veteran had a sore throat and cough.  After examination, the 
impression was a common cold.  He remained hospitalized until 
November 26, 1951, when he went on emergency leave.  After 
the veteran returned from his emergency leave on November 30, 
1951, he was found to have recovered, and was discharged.  

The veteran was seen on one other occasion for treatment of a 
head cold and sore throat in March 1953.  

The veteran's April 1953 discharge examination found that his 
nose, sinuses, mouth and throat, and lungs and chest were all 
normal.  This examination was negative for a chronic upper 
respiratory disability.  A Report of Medical History obtained 
at this time show that the veteran answered "yes" to a 
history of frequent or severe headaches.  The examiner's 
comments noted that this referred to headaches with a cold, 
and was not significant.  The examiner added that the 
veteran's history had been reviewed and was not otherwise 
significant.  

The post service medical records include lay statements dated 
October 1960.  Both of these statements say that the veteran 
was in good health when he entered active service, but that 
his condition began during service.  Neither statement 
identifies this condition specifically, although one 
statement notes that the veteran was stationed in the desert 
during service, and was hospitalized on two occasions.  It 
was further noted that the veteran had developed nose bleeds 
three or four times each day after discharge, and that his 
condition needed to be treated.  

An October 1960 private medical statement indicates that the 
veteran has been treated at various times for rhinitis.  The 
dates of this treatment were not included.

A November 1960 summary of private records from E.S.R., M.D., 
shows that the veteran had a history of his nose becoming 
stopped up at night, which was worse in the winter and with a 
change of weather.  On examination, there was marked 
deviation of the nasal septum to the right, and a large spur 
to the left with about 75 to 80 percent obstruction.  The 
veteran also had chronically infected tonsils.  The doctor 
believed that the mechanical obstruction due to deviation was 
the principal contributing factor to the infection or 
allergy.  The doctor recommended a submucous resection, and 
local tonsillectomy.  

A November 1960 private medical statement from W.H., M.D., 
shows that the veteran was seen on 16 different occasions for 
a variety of complaints between 1953 and 1957.  This doctor 
first treated the veteran in May 1953 for acute tonsillitis.  
In April 1956, the veteran was seen for sinusitis, at which 
time he gave a history of having this disability since 1953 
when he was stationed in the desert while in the military.  
The veteran was seen again for sinusitis in October 1956 and 
November 1956.  The statement indicated that these were the 
office visits for the veteran during the relevant period, and 
that he had not treated the veteran since 1957.  

The veteran was afforded a VA examination in November 1960.  
He reported trouble sleeping at night due to a sinus problem 
that stopped up his nose.  He claimed to have headaches, but 
there was no mention of nasal discharge.  On examination, 
there was some slight enlargement of the tonsils, but no 
injection of the pharynx.  The nose and ears were normal, and 
no postpharanygeal discharge was noted.  An X-ray study 
conducted at this time determined that the veteran had normal 
paranasal sinuses.  

The veteran underwent a VA ear, nose, and throat examination 
in November 1960.  He stated that while he was stationed in 
the desert during active service in 1953, he experienced 
dryness of the nose and frequent bleeding.  He consulted the 
doctor on the post at that time.  The veteran currently 
complained of nasal obstruction, stating that his nose 
blocked frequently, mainly on the right.  The veteran also 
complained of headaches over both eyes, and occasional nasal 
discharge.  He noted no difficulty with hay fever in the 
past.  Temperature changes and drafts seemed to increase his 
symptoms.  Although these symptoms had been bothering him off 
and on since 1953, they had been constant for the past three 
or four months.  The veteran blamed all of his trouble on his 
exposure to the desert climate.  Following an examination, 
the impression was allergic rhinitis.  There was no clinical 
evidence of sinusitis.  The examiner opined that any 
thickening of the mucous membrane that might be present would 
be the result of allergic swelling and not due to infection.  
An allergy survey was advised.  

A June 1964 statement from W.H., M.D. says that he treated 
the veteran during the years 1953 to 1954 for sinusitis, with 
deviated septum and tonsillitis.  

In a June 1964 statement, E.S.R., M.D., indicated he had not 
treated the veteran since 1960.  At that time his diagnoses 
were subacute pansinusitis, chronic infected tonsils, nasal 
septum deviated to the left with 80 percent obstruction, and 
a large spur to the left.  The veteran had been seen in 
August and September 1960.  

A June 1964 letter from S.A.P., M.D., says that he treated 
the veteran from February 1961 to September 1961.  The 
veteran had been admitted to the hospital with a history of 
nasal obstruction and mouth breathing, as well as recurrent 
tonsillitis.  An examination had revealed anterior septal 
deviation to the right with crossing over to the left 
anteriorly and bilateral nasal obstruction, as well as 
infected tonsils.  The veteran underwent septal 
reconstruction in April 1961, which was followed by a 
tonsillectomy three days later. 

A November 1964 statement from S.A.P., M.D., indicates that 
the veteran was under his care for allergic rhinitis with 
sinusitis.  

In February 1966, S.A.P., M.D., stated that the veteran had 
undergone a polypectomy and coagulation of the inferior 
turbinates earlier that month.  The veteran remained under 
his care.  

October 1982 medical records show that the veteran underwent 
surgery for septal reconstruction, infraction and coagulation 
of the inferior turbinates, and a right polypectomy.  Gross 
findings noted that the veteran had an opaque left antrum 
with recurrent sinusitis.  He had complete nasal obstruction, 
especially high in the septum where he had a lot of scar 
tissue and some deviated septal tissue.  The diagnoses were 
deviated septum, hypertrophied inferior turbinates, left 
maxillary sinusitis, and polyps of the right nostril.  

In a November 1991 statement, the veteran said that he had 
been sent to Desert Rock, Nevada, in December 1952, where he 
learned to use and repair radioactive testing equipment.  He 
said that he was required to go to Ground Zero and collect 
information following Operations Upshot and Knothole in 1953.  
The veteran claimed to have experienced medical problems 
since the atomic testing, including hospitalizations and 
surgeries.  A copy of a Nuclear Test Personnel Review 
Questionnaire received at this time indicated that the 
veteran claimed to have been present at test series Upshot-
Knothole, at Desert Rock, Nevada.  He was issued a dosimeter, 
which was worn.  The veteran's military unit was the 16th 
Signal Battalion.  The veteran said that he had worn boots, 
coveralls, and a hood, and that he had gone into the testing 
area after the detonations.  He noted that he had been 
treated for an upper respiratory condition since 1953, with 
four septoplasties to correct his deviated nasal septum.  

VA treatment records from February 1992 show that the veteran 
had a history of sinusitis.  An X-ray study of the sinuses 
was normal.  

The veteran was afforded a hearing before a hearing officer 
in October 1993.  He testified that he had been treated for 
his sinus and upper respiratory condition beginning in May 
1953, which was within one year of discharge from service.  
He also noted that he had undergone four surgeries for his 
sinusitis and deviated septum.  See Transcript.  

In a December 1997 letter, S.A.P., M.D., stated that he had 
seen the veteran over a period of years, and that he believed 
many of the veteran's nasal problems were due to dust and 
irritation from whatever he was exposed to during service.  
The doctor further noted that the veteran told him he had 
been exposed to radiation on several occasions, and added 
that he definitely felt this may have been a factor in the 
veteran's severe nasal problems.  The doctor added that from 
the veteran's history, his condition was service connected.  

The veteran appeared at an additional hearing in June 1998.  
He testified that his problems with an upper respiratory 
infection began when he was hospitalized at Fort Monmouth, 
New Jersey, in December 1951.  He had been seen for this 
condition less than one year after discharge from service.  
The veteran added that his problem involved his sinuses, 
lungs, and nasal passages.  See Transcript.  

VA treatment records from January 1998 state that the veteran 
was operated on six weeks previously for nasal congestion.  
He was now doing much better without complaints.  On 
examination, the septum was midline.  The assessment was 
history of nasal congestion.  

In response to a request by VA, the Defense Threat Reduction 
Agency compiled an estimated scientific dose reconstruction 
for the veteran and replied in September 1999.  It was noted 
that the veteran was present at Operation UPSHOT-KNOTHOLE, a 
U.S. atmospheric test series conducted at the Nevada Test 
Site in 1953.  At that time he was assigned to the 505th 
Signal Service Group, a composite unit, at Camp Desert Rock.  
A history of the veteran's unit was included and reviewed.  A 
careful search of dosimetry data revealed no record of 
radiation exposure for the veteran.  However, scientific dose 
reconstruction indicated that the veteran would have received 
a probable dose of 0.718 rem gamma and neutron, which was 
rounded to 0.8 rem.  This dose had an upper bound of 1.0 rem 
gamma and neutron.  A reconstruction report indicated that 
the veteran had no potential for internal exposure based on 
his unit's activities.  

The information received from the Defense Threat Reduction 
Agency was forwarded to the VA Compensation and Pension 
Service for an opinion in December 1999.  The veteran's 
claimed disability of severe nasal problems was noted, as 
well as the date of onset of this disability, and the date 
that his private doctor stated the disability could possibly 
be due to radiation.  The Director of the Compensation and 
Pension service forwarded the relevant information to the 
Under Secretary for Health in January 2000 for an opinion.  

In response to the December 1999 and January 2000 letters, an 
opinion from the Chief Public Health and Environmental 
Hazards Officer was received in January 2000.  The veteran's 
radiation dosage as provided by the Defense Threat Reduction 
Agency was reviewed.  The doctor noted that damage to the 
respiratory tract or immune system other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  These types of changes were 
considered to have a threshold.  The probability of causing 
harm in most healthy individuals at doses of less than 10 rem 
as a result of deterministic effects was close to zero.  
Furthermore, it was noted that a threshold dose on the order 
of hundreds or thousands of rads must be exceeded for there 
to be a deterministic effect.  In light of these facts, it 
was the opinion of the doctor that it was unlikely the 
veteran's respiratory problems including nasal deviation, 
sinusitis, and possible asthma-like attacks could be 
attributed to exposure to ionizing radiation in service.  
This opinion was provided to the RO by the Director of 
Compensation and Pension service in February 2000.  

Initially, the Board notes that the veteran's claimed upper 
respiratory condition apparently involves more than one 
disability, and has received several different diagnoses.  
The record clearly shows that the veteran has a deviated 
nasal septum.  Other diagnosis include nasal obstruction, 
rhinitis, and sinusitis.  The medical evidence is conflicting 
as to whether or not a diagnosis of sinusitis has ever been 
confirmed.  However, for this purposes of this appeal, the 
Board will accept that the presence of sinusitis has been 
established, and will consider the claim for upper 
respiratory condition to include a deviated nasal septum with 
nasal blockage, rhinitis, and sinusitis.  

The Board finds that entitlement to service connection for an 
upper respiratory condition is not warranted.  The service 
medical records do not show treatment for a chronic upper 
respiratory disability such as sinusitis or rhinitis during 
service, or until approximately three years after discharge 
from service.  Furthermore, the preponderance of the evidence 
is against the veteran's claim that an upper respiratory 
condition developed as a result of exposure to radiation 
during active service.  

The service medical records show hospitalization for what was 
described as pharyngitis and upper respiratory infection for 
three days in April 1951.  He was admitted for further 
treatment for an upper respiratory infection and common cold 
in November 1951.  Treatment for this disability lasted no 
more than 11 days.  The veteran recovered and was discharged 
on each of these occasions.  At this juncture, the Board 
notes that these hospitalizations were both prior to the 
veteran's duty in the desert and his exposure to radiation.  
Finally, there is a single notation in March 1953 that shows 
the veteran was treated for a head cold and sore throat.  The 
records do not show that this treatment was for any extended 
period of time.  Rhinitis, sinusitis, or a deviated nasal 
septum was not diagnosed during service, and there is no 
contemporaneous diagnosis or opinion that suggests the 
illnesses that were treated were considered chronic.  
Repeated searches for records of additional hospitalizations 
and diagnoses claimed by the veteran have been negative.  At 
any rate, the veteran's April 1951 discharge examination 
found that the sinuses, nose, and lungs were normal.  
Therefore, the service medical records do not show that a 
chronic disability was incurred during active service.  

The post service medical records are unclear as to exactly 
when the veteran's upper respiratory condition was first 
treated.  The initial statement from W.H., M.D., dated 
November 1960, indicates that he first treated the veteran 
for sinusitis in 1956.  A second statement from W.H., M.D., 
was received in June 1964, which then said that the veteran 
had initially been treated for sinusitis in 1953 to 1954.  
There was no explanation offered for the discrepancy with the 
November 1960 letter.  As the November 1960 letter was 
composed closer to the date of the actual treatment, and as 
it was apparently written with the aid of the doctor's office 
records, the Board accepts this statement as being the more 
accurate of the two.  Therefore, the Board must also find 
that there is no medical evidence of continuity of 
symptomatology between active service and the treatment in 
1956.  There is no medical opinion that states the 
disabilities for which the veteran were treated during 
service were actually sinusitis or rhinitis.  The Board 
acknowledges that the December 1997 statement from S.A.P., 
M.D., expresses a feeling that "many" of the veteran's 
nasal problems were due to dust and irritation from 
"whatever" the veteran may have been exposed to during 
service.  However, this belief is flatly contradicted by the 
November 1960 statement from E.S.R., M.D., who opined that 
the veteran's mechanical obstruction due to deviation was the 
principal contributing factor to veteran's infection or 
allergy.  The Board finds that this very specific and more 
contemporaneous opinion from E.S.R., M.D., is more persuasive 
than the rather vague belief offered without any rationale by 
S.A.P., M.D.  The Board notes again that there is no evidence 
of a deviated nasal septum or injury to the nose during 
active service, which is a fact to which the Board attaches 
great significance.  Finally, the October 1960 lay statements 
have been considered, but these do not state exactly when the 
veteran's post-service symptoms began, or even what was the 
veteran's perceived disability.  The lay statements are 
clearly outweighed by the contrary expert evidence contained 
in the medical records.  Therefore, the preponderance of the 
evidence is against entitlement to service connection for an 
upper respiratory condition on a direct basis.  

The Board also finds that the evidence does not support the 
veteran's claim that his upper respiratory condition has 
developed as a result of exposure to radiation during 
service.  

The veteran's upper respiratory condition does not include 
any of the cancers or diseases for which presumptive service 
connection may be established, or that are considered a 
radiogenic disease by regulation.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d), 3.311.  However, as the December 1997 
statement from S.A.P., M.D. purports to establish the 
possibility of a relationship between radiation in service 
and the veteran's upper respiratory condition, VA was 
obligated to treat the veteran's disability as a radiogenic 
disease and obtain the necessary dose estimates and medical 
opinions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994); 38 C.F.R. § 3.311.  

The two opinions concerning the possibility of a relationship 
between radiation exposure and the veteran's respiratory 
condition are the December 1997 statement from S.A.P., M.D., 
and the January 2000 opinion from the doctor who serves at 
the VA Chief Public Health and Environmental Hazards Officer.  
The Board finds that the January 2000 opinion is the far 
stronger.  The December 1997 statement was made without any 
review of the veteran's military records, and without any 
knowledge of the amount of radiation to which the veteran was 
exposed.  In addition, the phrase "may have been a factor" 
indicates that S.A.P., M.D., was raising nothing more than 
the possibility of a relationship.  Therefore, it is 
inconclusive, and it does not expressly link the veteran's 
purported radiation exposure to his upper respiratory 
condition.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) and Warren v. Brown, 6 Vet. App. 4, 6 (1993).  On the 
other hand, the January 2000 opinion was made after receipt 
of the veteran's dose estimate.  This opinion states that the 
probability of a relationship was close to zero, and the 
doctor provides a rationale for this opinion.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
an upper respiratory condition, including as secondary to 
ionizing radiation.  


ORDER

Entitlement to service connection for an upper respiratory 
condition, to include as secondary to exposure to ionizing 
radiation during service, is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

